DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment, filed 12/02/2020, has been entered.
	Claims 9-23 are pending and currently being allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment, filed 12/02/2020, has obviated the previous rejections under 35 USC 112 first paragraph and 35 USC 102(e).  The present claims are allowed as the claimed method of treatingischemic myocardium using E06 antibody or scFv is free of prior art.  Even though E06 antibody was known at the time of the invention, there does not appear to be any suggestion or teaching of using it for therapeutic purpose in treating ischemic myocardium. The closest art, Tsimikas et al. (US Patent 7,939,287, reference of record), for example, though taught E06 antibody and its interaction with OxPL, it did so only in the context of using the antibody for detecting OxPL and predicting individual's risk for developing coronary artery disease.  Tsimikas et al. did not teach or suggest using E06 for treating ischemic myocardium.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        January 14, 2021